Citation Nr: 1733764	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of fracture of the right middle finger with arthritis of the 3rd and 4th PIP joint spaces, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a residual scar of the right hand, status post removal of a fibroma mass, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1986 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2012 Travel Board hearing.  A transcript of this hearing has been associated with the claims file.

These matters were remanded by the Board for further development in March 2014 and again in May 2016.  As discussed below, the Board finds that further development is necessary.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Residuals of a Fracture of the Right Middle Finger with Arthritis of the 3rd and 4th PIP Joint Spaces

The Veteran's right hand and right middle finger were most recently examined by VA in July 2016.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it does not appear that the August 2016 VA examiner performed both active and passive range of motion testing of the Veteran's right hand and right middle finger.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

As the July 2016 VA examination reports do not provide all of the information specified by Correia, this claim must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claim.

Residual scar of the right hand status post removal of fibroma mass

The Board notes that in its March 2014 remand, it instructed that as to residual scar, the examiner should comment on the symptoms as assessed under the rating criteria for scars under 38 C F R § 4.118, Diagnostic Codes 7800 to 7805, i.e., the location depth and size of the scar and any resultant limitations of motion.  This directive was not accomplished in the subsequent VA examination reports.  As such, remand is warranted.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See, Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  

TDIU

The Board also remands the issue of TDIU.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased rating for residuals of fracture of the right middle finger with arthritis of the 3rd and 4th PIP joint spaces, and an increased rating for residual scar of the right hand status post removal of fibroma mass, are inextricably intertwined with and include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2015).  See, Harris v. Derwinski, 1 Vet. App. at 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Even when the criteria under 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). 

Based upon the medical treatment history, VA examinations, and the Veteran's available employment and educational background, the Veteran may be unemployable as a result of his service-connected disabilities.  The Veteran has asserted having thirteen and one half years of education and his known employment history includes working on poles with a phone company and subsequent construction work.  The Veteran testified at a May 2012 travel Board hearing that during the winter his whole hand closes up and he can't use it and that, even in the summer, after a minute or two of writing or typing, the pain makes his right hand unusable.

Based on the above, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected disabilities for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16 (b) for consideration of whether this benefit is warranted on an extraschedular basis.

Potentially Relevant Documents Not Associated With the Claims File

A June 2009 VA Form 28-1900 shows that the Veteran applied for VA Vocational Rehabilitation Benefits.  Enrollment in the same may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible. 38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Veteran's vocational rehabilitation records and any records pertaining to a claim for the same should be associated with the claims file.  38 C.F.R. § 3.159.

The Veteran testified at a May 2012 travel Board hearing that he had not been employed for over two years due to his inability to write or hold tools.  The Veteran stated that he had been working construction at his last job but he dropped a tool and fell and injured his neck.  It is not apparent from the record whether the Veteran has made a claim for Social Security Administration (SSA) benefits.  As such records are potentially relevant and probative regarding the issue of TDIU, the Board finds that an appropriate effort must be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from July 2017 to the present.  All records obtained must be associated with the claims file.

2.  Obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the Social Security Administration and obtain a complete copy of any adjudication for disability benefits and the underlying records.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.  A negative response must be provided if records are not available.

4.  After, and only after, completion of steps one, two, and three above, schedule the Veteran to undergo VA examinations with appropriate physicians to assess the manifestations and current severity of the Veteran's claimed disabilities.

a.  For the Veteran's residuals of a fracture of the right middle finger with arthritis of the 3rd and 4th PIP joint spaces:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his residuals of a fracture of the right middle finger with arthritis of the 3rd and 4th PIP joint spaces.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right middle finger.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right middle finger.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  For the Veteran's residual scar of the right hand status post removal of fibroma mass:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his residual scar of the right hand status post removal of fibroma mass.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must comment on the following:

In square inches and square centimeters, what is the size of each scar?

Are the scars superficial or deep?

Are any of the scars tender or painful on examination?

Are any of the scares unstable?

Do any of the scars cause limitation of motion or limitation of function?

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5.  After, and only after, completion of steps one, two, three, and four above, readjudicate the claims of entitlement to an increased rating for residuals of fracture of the right middle finger with arthritis of the 3rd and 4th PIP joint spaces, and entitlement to an increased rating for residual scar of the right hand status post removal of fibroma mass, in light of all pertinent evidence and legal authority.

6.  Readjudicate the claim for TDIU in light of all pertinent evidence and legal authority.  If the criteria under 38 C.F.R. § 4.16 (a) are not met, refer the claim for entitlement to TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

7.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

